OPINION — AG — ** PUBLIC TRUST — CONSTRUCTION ** (1) PURSUANT TO 60 O.S. 171.1 [60-171.1], AND 60 O.S. 178.6 [60-178.6] [60-178.6], A PUBLIC TRUST ORGANIZED FOR THE EXPRESS PURPOSE OF PROVIDING DECENT, SAFE AND ADEQUATE HOUSING FOR PERSONS OF LOW TO MODERATE INCOME MAY PROVIDE REVENUE BOND FINANCING FOR THE CONSTRUCTION OF HOUSING PROJECTS WHICH WILL RESERVE ONLY A FRACTIONAL PERCENTAGE OF THE RESIDENTIAL UNITS FOR OCCUPANCY BY PERSONS OF LOW TO MODERATE INCOME WHERE SUCH ACTION IS EXPRESSLY APPROVED BY THE GOVERNMENTAL ENTITY THAT CREATED THE TRUST. (2) BECAUSE OF THE VERY BROAD CONNOTATIONS ASSOCIATED WITH THE TERMINOLOGY, " URBAN RENEWAL AND URBAN REDEVELOPMENT ", WHETHER " URBAN RENEWAL AND URBAN REDEVELOPMENT " PROGRAMS ARE AUTHORIZED AND PROPER FUNCTIONS FOR A PUBLIC TRUST PRESENTS A QUESTION OF FACT. (3) PURSUANT TO 60 O.S. 177.1 [60-177.1], A MUNICIPALITY WHICH SETTLED A PUBLIC TRUST AND RESERVED THE POWER TO AMEND THE TRUST IN THE INSTRUMENT CREATING THE TRUST MAY NOT RATIFY AN UNAUTHORIZED ACTION OF THE TRUSTEES BY AMENDING THE INSTRUMENT OF CREATION AFTER THE UNAUTHORIZED ACTION HAS BEEN TAKEN. (4) WHETHER THE BOARD OF TRUSTEES OF A PUBLIC TRUST MAY AMEND THE INSTRUMENT CREATING THE TRUST AND WHETHER SUCH AMENDMENT MAY OPERATE TO RATIFY ' ULTRA VIRES ' ACTS OF THE TRUST PRESENTS QUESTIONS OF FACT. (CITIES AND TOWNS, CORPORATIONS, PROPERTY, REVENUE BONDS, HOUSING, CAPITAL TO SAVINGS AND LOAN INSTITUTIONS, FINANCING, AUTHORITY, JURISDICTION, FUNCTION, CONSTRUCTION) CITE: ARTICLE V, SECTION 36, 11 O.S. 38-109 [11-38-109], 18 O.S. 1.29 [18-1.29], 60 O.S. 175.21 [60-175.21] [60-175.21], 60 O.S. 177.1 [60-177.1], 60 O.S. 176 [60-176] [60-176] ET SEQ, 60 O.S. 178.6 [60-178.6] (FLOYD W. TAYLOR)